DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Korean Patent No. 10-1683332 B1 (herein “Park”). The attached computer-generated English translation of Park is referred to herein.

As to claims 1 and 3: Park describes a method of making butadiene rubber by continuous polymerization (see ¶ [0012]). Park describes an example (see Example 3 in ¶¶ [0044]-[0047] and the supporting disclosure of Comparative Example 1 in ¶¶ [0040]-[0042]) comprising injecting a solution comprising butadiene, a catalyst, and hexane (see ¶ [0042]) to a first reactor (see ¶ [0046]) via supply pipe 1a, supplying the resulting polymer solution to a second reactor, and injecting further solution thereto via supply pipe 2a.
The weight ratio of butadiene feeds to the first and second reactor is 4:1 (see ¶ [0047]).
As to claim 4: Park discloses that the polymerization reaction is carried out at a temperature of 50-150 °C (see ¶ [0025]).

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of US Patent Application Publication No. 2015/0087500 A1 (herein “Bae”).
The discussion set forth above regarding Park with respect to base claim 1 is incorporated here by reference. As set forth above, Park describes a method according to base claim 1. The cited method of Park includes a catalyst comprising nickel octoate (see ¶ [0041]). Park does not disclose the presently recited catalyst composition.
Bae describes a catalyst for diene polymerization (see ¶ [0016]) comprising a neodymium compound according to the presently recited chemical formulas and names (see Formula 1 in ¶ [0011] and some exemplary compounds in ¶ [0030]) and a halogen compound. Bae discloses that the catalyst has high production efficiency (see ¶ [0017]).
In light of Bae’s disclosure of catalysts having high production efficiency, one of ordinary skill in the art would have been motivated to use Bae’s catalyst in Park’s method in order to impart Park’s method with high production efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Bae’s catalyst in Park’s method, thereby arriving at the presently claimed invention.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764